DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims and Substitute Drawings filed August 2, 2021 are received and entered.
2.	Claims 1, 12 – 13, and 15 are amended.  Claim 11 is cancelled.  Claims 1 – 10 and 12 – 18 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 10 and 12 – 18 are allowed over the prior art.

Response to Arguments / Amendment
5.	The objection to the Drawings is WITHDRAWN in view of the Substitute Drawings.
6.	The rejections of claims 15 – 16 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.

Reasons for Allowance
7.	Claims 1 – 10 and 12 – 18 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Zhou et al. (U.S. Pub. 2018/0321770), Zhong et al. (U.S. Pub. 2013/0100145), Lee et al. (U.S. Pub. 2017/0160845), Zhou 2 et al. (U.S. Pub. 2017/0185210), Kim et al. (U.S. Pub. Zou et al. (U.S. Pub. 2020/0319739).
Regarding claim 1, neither Zhou nor Zhong nor Lee nor Zhou 2 nor Kim nor Zou teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a plurality of connection lines disposed on a side of the plurality of signal lines proximate to or away from the base,
wherein at least one of the plurality of touch electrodes is coupled to at least one of the plurality of touch lines through at least one of the plurality of first vias,
the at least one touch line is configured to transmit touch signals,
the at least one touch electrode is coupled to at least one of the plurality of dummy touchlines through at least one of the plurality of first vias, and
the touch line(s) and the dummy touch line(s) to which each of the at least one touch electrode is coupled are coupled together through at least one of the plurality of connection lines.”
Regarding claims 2 – 10 and 12 – 18, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626